DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 12/16/2019. The applicant submits one Information Disclosure Statement dated 12/16/2019. The applicant submits claims dated 03/13/2020. The applicant cancels claim 1 and adds claims 2 – 21. Applicant does not claim Foreign priority. The applicant claims Domestic priority to a continuation application filed on 12/06/2017.

Claim Objections
Claims 2, 10, and 15 are objected to because of the following informalities:  The claims do not have a descriptive preamble describing the inventive concept of the invention pursuant to MPEP 2111.02. The MPEP states the preamble may be used to interpret the claimed invention. However, such a direction presupposes the preamble is descriptive, therefore, it is highly encouraged the applicant amend the preamble to describe the invention. Applicant does not have to include features that limit the scope of the claim. Just as the abstract describes the invention without limiting the invention. The preamble should describe the invention.  Appropriate correction is required. It isn’t clear if the claims are directed toward an autonomous vehicle.
Claim 12 is objected to because of the following informalities:  The claim is dependent upon itself. It appears it should depend upon claim 10 and the applicant is encouraged to amend/correct the claim to reflect the appropriate dependency. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 2 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20  of U.S. Patent No. 10,509,410. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover the same inventive concept of controlling a vehicle based upon detecting an object within close proximity to the vehicle.
Claims 2 - 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 9,939,817. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover the same inventive concept of controlling a vehicle based upon detecting an object within close proximity to the vehicle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 - 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foessel US 2006/0293856.
As per claim 2, A vehicle comprising: 
a sensor; (Foessel paragraph 0015 discloses, “The sensing system 10 may comprise one or more of the following sensors: a radar transceiver, a sonar transceiver, an optical transceiver, a laser transceiver, a radar unit, a sonar unit, a ladar (i.e., laser radar) device, a scanning laser, a range finder, or any another device for determining position data (e.g., coordinates in two or three dimensions) of an obstacle or object, or a surface thereof.”)

one or more processors; (Foessel paragraph 0013 discloses, “The vehicle monitoring system 11 comprises a sensing system 10 and a user interface 22 that communicate with a data processor 12.”) and 
one or more non-transitory computer readable media having instructions stored thereon that when executed by the one or more processors cause the one or more processors to perform operations comprising: (Foessel paragraph 0019 discloses, “The definer 18 comprises software or another mechanism for defining or selecting user definable aspects associated with a safety zone or safety margin of a vehicle.”)
receiving, from a remote controller, a control command comprising a command for the vehicle to proceed in a direction; (Foessel paragraph 0025 discloses, “For example, the vehicle controller 24 may issue various commands to braking system 26, the propulsion system 28, or both to maintain a vehicular speed at or below a maximum speed or within a speed range.”)
receiving sensor data from the sensor comprising information about an object in the environment; (Foessel paragraph 0027 discloses, “In step S100, a sensing system 10 collects position data (e.g., two-dimensional and three-dimensional coordinates) associated with one or more obstacles or objects within a certain range of a vehicle.”)
determining, from the sensor data, a distance of the object from the vehicle; (Foessel paragraph 006 discloses, “An elapsed time between the transmission time of the transmission 
determining, based at least in part on the one or more control commands and the distance, a modified control command; (Foessel paragraph 0047 discloses, “The sensing system 10 collects sensor data at regular intervals to update (e.g., redefine) the safety zone (e.g., occupancy grid).  In one configuration, the vehicle controller 24 determines whether or not cells within its path are traversable safely at the current vehicular speed, the current velocity, or at the current velocity and current acceleration without violating any safety zone associated with the vehicle.”) and 
controlling the one or more drive systems to move the vehicle in accordance with the modified control command. (Foessel paragraph 0047 discloses, “If the cells within its path are not traversable safely at the current vehicular speed, vehicular velocity, or at the current velocity and acceleration, then the vehicular controller sends a control signal to slow down or reduce the current velocity of the vehicle, or alerts the vehicle operator to do the same via a user interface 22 (e.g., display, audible alert, transducer, or otherwise).”) 
As per claim 3, The vehicle of claim 2, wherein the remote controller is paired via a short field wireless protocol. (Foessel paragraph 0015 discloses, “ For instance, the sensing system 10 may operate in the ultrasonic band, the infra-red frequency band, and the visible light band, among other possible bands (e.g., radio frequency or microwave) within the electromagnetic frequency spectrum.”)
As per claim 4, The vehicle of claim 2, the operations further comprising pairing the remote controller with the vehicle, wherein the pairing comprises communicating with a receiver selectively physically coupled to the vehicle and in wireless communication with the remote 
As per claim 5, The vehicle of claim 2, wherein the control system is further configured to: determine a first safety region extending a first distance in the direction; (Foessel paragraph 0031 discloses, “In step S108, a safety guidance module 20 or data processor 12 determines a safety zone (e.g., associated with a safety zone grid) based on the occupancy grid, the determined reaction distance, and the deceleration distance. In one example, the safety zone may comprise a generally annular zone, a generally semi-circular zone, or a generally circular zone about the vehicle.  For a semi-circular zone, the zone may be limited to the direction of travel from the vehicle.”) and determine a second safety region extending a second distance in the direction, wherein the second distance is greater than the first distance, wherein the modified control command is determined based at least in part on the object being located in at least one of the first safety region or the second safety region. (Foessel paragraph 0031 discloses, “In step S108, a safety guidance module 20 or data processor 12 determines a safety zone (e.g., associated with a safety zone grid) based on the occupancy grid, the determined reaction distance, and the deceleration distance. In one example, the safety zone may comprise a generally annular zone, a generally semi-circular zone, or a generally circular zone about the vehicle.  For a semi-circular zone, the zone may be limited to the direction of travel from the vehicle.”)
As per claim 6, The vehicle of claim 5, wherein: the command further comprises a commanded speed, the modified control command is based at least in part on a modified speed for the vehicle, and the modified speed is zero when the distance indicates that the object is in the first safety region. (Foessel paragraph 0031 discloses, “For instance, the edge of the safety zone may represent the closest distance in which the vehicle can stop, slow down, maneuver or avoid a collision with the obstacle given a set of vehicular handling constraints.  Vehicular handling constraints include stopping distance associated with a speed or range of speeds, minimum turning radius, vehicle weight, vehicle width, vehicle size, vehicle center of gravity, vehicle stability, vehicle suspension, and vehicle suspension tuning, among other constraints.”)
As per claim 7, The vehicle of claim 5, wherein the command comprises a commanded speed, the modified control command is based at least in part on a modified speed for the vehicle, and and the modified speed is a non-zero speed that is less than the commanded speed when the distance indicates that the object is in the second safety region. (Foessel paragraph 0018 discloses, “The deceleration distance means a minimum braking distance to reduce a vehicular velocity to substantially zero, a stopping distance for the vehicle, or a minimum braking distance to reduce vehicle velocity to some minimal target velocity.”)
As per claim 8, The vehicle of claim 2, wherein: the command comprises a commanded speed; and the commanded speed is equal to or below about 10 km/h. (Foessel paragraph 0018 discloses, “The deceleration distance means a minimum braking distance to reduce a vehicular velocity to substantially zero, a stopping distance for the vehicle, or a minimum braking distance to reduce vehicle velocity to some minimal target velocity.”)
As per claim 9, The vehicle of claim 2, wherein the control system is further configured to authenticate the remote controller based at least in part on one or more of: establishing a 
As per claim 10, A method of controlling a vehicle comprising: 
receiving, from a remote controller proximate the vehicle, a control command for the vehicle to proceed in an environment; (Foessel paragraph 0025 discloses, “For example, the vehicle controller 24 may issue various commands to braking system 26, the propulsion system 28, or both to maintain a vehicular speed at or below a maximum speed or within a speed range.”)
receiving, from a sensor disposed on the vehicle, sensor data corresponding to the environment; (Foessel paragraph 0015 discloses, “The sensing system 10 may comprise one or more of the following sensors: a radar transceiver, a sonar transceiver, an optical transceiver, a laser transceiver, a radar unit, a sonar unit, a ladar (i.e., laser radar) device, a scanning laser, a range finder, or any another device for determining position data (e.g., coordinates in two or three dimensions) of an obstacle or object, or a surface thereof.”)
determining, from the sensor data, object information about an object in the environment; (Foessel paragraph 0027 discloses, “In step S100, a sensing system 10 collects position data (e.g., two-dimensional and three-dimensional coordinates) associated with one or more obstacles or objects within a certain range of a vehicle.”)
based at least in part on the object information, generating a modified control command; (Foessel paragraph 0047 discloses, “The sensing system 10 collects sensor data at regular 
controlling the vehicle to move in accordance with the modified control command. (Foessel paragraph 0047 discloses, “The sensing system 10 collects sensor data at regular intervals to update (e.g., redefine) the safety zone (e.g., occupancy grid).  In one configuration, the vehicle controller 24 determines whether or not cells within its path are traversable safely at the current vehicular speed, the current velocity, or at the current velocity and current acceleration without violating any safety zone associated with the vehicle.”)
As per claim 11, The method of claim 10, wherein pairing the remote controller comprises at least one of establishing a wireless connection with the remote controller or establishing communication with a receiver selectively physically coupled to the vehicle, the receiver being configured to receive the control command from the remote controller. (Foessel paragraph 0015 discloses, “ For instance, the sensing system 10 may operate in the ultrasonic band, the infra-red frequency band, and the visible light band, among other possible bands (e.g., radio frequency or microwave) within the electromagnetic frequency spectrum.”)
As per claim 12, The method of claim 12, further comprising authenticating the remote controller based at least in part on one or more of: establishing a connection with the remote controller; synchronizing the remote controller with the vehicle; or recognizing the remote controller using at least one of pattern recognition or code recognition. (Foessel paragraph 0023 discloses, “The safety guidance module 20 communicates the output safety data to a vehicle controller 24.  The vehicle controller 24 may generate control signals for at least one of a steering system 30, a braking system 26, and a propulsion system 28.”) and (Foessel paragraph 0050 discloses, “The sensing system 10 has a sensor radiation pattern or coverage pattern 156.  Although the coverage pattern 156 is illustrated as generally fan-shaped, conical, or triangular; 
As per claim 13, The method of claim 10, further comprising: determining a first safety region extending a first distance in a direction of travel of the vehicle; determining a second safety region extending from the first safety region a second distance in the direction; (Foessel paragraph 0031 discloses, “In step S108, a safety guidance module 20 or data processor 12 determines a safety zone (e.g., associated with a safety zone grid) based on the occupancy grid, the determined reaction distance, and the deceleration distance. In one example, the safety zone may comprise a generally annular zone, a generally semi-circular zone, or a generally circular zone about the vehicle.  For a semi-circular zone, the zone may be limited to the direction of travel from the vehicle.”) and determining, based on the object information, an object position of the object relative to the vehicle, wherein the modified control command is determined based at least in part on the object position indicating that the object is located in at least one of the first safety region or the second safety region. (Foessel paragraph 0031 discloses, “In step S108, a safety guidance module 20 or data processor 12 determines a safety zone (e.g., associated with a safety zone grid) based on the occupancy grid, the determined reaction distance, and the deceleration distance. In one example, the safety zone may comprise a generally annular zone, a generally semi-circular zone, or a generally circular zone about the vehicle.  For a semi-circular zone, the zone may be limited to the direction of travel from the vehicle.”)
As per claim 14, The method of claim 10, further comprising: determining a safety region extending a distance lateral to a direction of travel of the vehicle; (Foessel paragraph 0040 discloses, “The second safety margin may represent strips or lateral strips on each side of a vehicle.  The first safety margin area, the second safety margin area are more conservative or 
determining, based on the object information, an object position of the object relative to the vehicle, wherein the modified control command is determined based at least in part on the object position indicating that the object is located in the safety region. (Foessel paragraph 0018 discloses, “The deceleration distance means a minimum braking distance to reduce a vehicular velocity to substantially zero, a stopping distance for the vehicle, or a minimum braking distance to reduce vehicle velocity to some minimal target velocity.”)
As per claim 15, One or more computer readable media storing instructions that, when executed by one or more processors, cause a control system of a vehicle to perform acts comprising: 
receiving, from a remote controller, a control command for the vehicle to move in a direction in an environment; (Foessel paragraph 0025 discloses, “For example, the vehicle controller 24 may issue various commands to braking system 26, the propulsion system 28, or both to maintain a vehicular speed at or below a maximum speed or within a speed range.”)
receiving, from a sensor associated with the vehicle, sensor data corresponding to the environment; (Foessel paragraph 0015 discloses, “The sensing system 10 may comprise one or more of the following sensors: a radar transceiver, a sonar transceiver, an optical transceiver, a laser transceiver, a radar unit, a sonar unit, a ladar (i.e., laser radar) device, a scanning laser, a range finder, or any another device for determining position data (e.g., coordinates in two or three dimensions) of an obstacle or object, or a surface thereof.”)
determining, from the sensor data, a distance of an object from the vehicle; (Foessel paragraph 006 discloses, “An elapsed time between the transmission time of the transmission 
generating, based at least in part on the distance, a modified control command; (Foessel paragraph 0047 discloses, “The sensing system 10 collects sensor data at regular intervals to update (e.g., redefine) the safety zone (e.g., occupancy grid).  In one configuration, the vehicle controller 24 determines whether or not cells within its path are traversable safely at the current vehicular speed, the current velocity, or at the current velocity and current acceleration without violating any safety zone associated with the vehicle.”)  and 
generating instructions based at least in part on the modified control command. (Foessel paragraph 0047 discloses, “The sensing system 10 collects sensor data at regular intervals to update (e.g., redefine) the safety zone (e.g., occupancy grid).  In one configuration, the vehicle controller 24 determines whether or not cells within its path are traversable safely at the current vehicular speed, the current velocity, or at the current velocity and current acceleration without violating any safety zone associated with the vehicle.”)
As per claim 16, The one or more computer readable media of claim 15, wherein: the control command includes a commanded speed; and the modified control command comprises a modified speed less than the commanded speed. (Foessel paragraph 0018 discloses, “The deceleration distance means a minimum braking distance to reduce a vehicular velocity to substantially zero, a stopping distance for the vehicle, or a minimum braking distance to reduce vehicle velocity to some minimal target velocity.”)
As per claim 17, The one or more computer readable media of claim 16, wherein: the modified speed is zero when the distance is less than or equal to a first threshold distance; (Foessel paragraph 0031 discloses, “In step S108, a safety guidance module 20 or data processor 
As per claim 18, The one or more computer readable media of claim 16, wherein the modified speed is determined as a linear function of the distance. (Foessel paragraph 0034 discloses, “The vehicular reaction distance may be determined as function of vehicle speed, vehicle velocity, maximum speed, maximum velocity, actual speed, or desired speed.  In accordance with the first technique, the reaction distance is equal to speed (or velocity) multiplied by the reaction time.  Further, the stopping distance equals vehicle speed (or velocity) squared divided by two times the maximum deceleration.”)
As per claim 19, The one or more computer readable media of claim 15, the acts further comprising: determining a safety region extending a distance lateral to a direction of travel of the vehicle; (Foessel paragraph 0040 discloses, “The second safety margin may represent strips or lateral strips on each side of a vehicle.  The first safety margin area, the second safety margin area are 
determining, based on the object information, an object position of the object relative to the vehicle, wherein the modified control command is determined based at least in part on the object position indicating that the object is located in the safety region. (Foessel paragraph 0018 discloses, “The deceleration distance means a minimum braking distance to reduce a vehicular velocity to substantially zero, a stopping distance for the vehicle, or a minimum braking distance to reduce vehicle velocity to some minimal target velocity.”)
As per claim 20, The one or more computer readable media of claim 15, the acts further comprising: pairing the remote controller, wherein the pairing the remote controller comprises at least one of establishing a wireless connection with the remote controller or establishing communication with a receiver selectively physically coupled to the autonomous vehicle, the receiver being configured to receive the control command from the remote controller. (Foessel paragraph 0023 discloses, “The safety guidance module 20 communicates the output safety data to a vehicle controller 24.  The vehicle controller 24 may generate control signals for at least one of a steering system 30, a braking system 26, and a propulsion system 28.  The control signals are consistent with the output safety data (e.g., safety zone or occupancy grid).  The control signals may control a vehicle speed, a vehicle velocity, a maximum speed, a maximum velocity, a speed range, or a velocity range of the vehicle based on the output safety data.”)
As per claim 21, The one or more computer readable media of claim 20, the acts further comprising authenticating the remote controller based at least in part on one or more of: establishing a connection with the remote controller; synchronizing the remote controller with the autonomous 

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661